Citation Nr: 0839344	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-25 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.  

2.  Entitlement to an initial rating higher than 10 percent 
for a back disability (osteoarthritis of the lumbar spine and 
spondylosis of the thoracic spine).  

3.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD) and depression.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, and August 
2005 and August 2007 rating decisions of the RO in Detroit, 
Michigan.  

In March 2007, the veteran withdrew his claim for an 
increased rating for voiding dysfunction.  

The Board is remanding the claim for an initial compensable 
rating for erectile dysfunction to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




FINDINGS OF FACT

1.  The veteran does not have forward flexion of his thoracic 
and lumbar (thoracolumbar) spine limited to greater than 30 
degrees, but less than 60 degrees, or a combined range of 
motion of his thoracolumbar spine of not greater than 
120 degrees.  He also does not have muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
And he does not have incapacitating episodes.  

2.  The veteran's PTSD symptoms do not cause occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood.  

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.71a, Diagnostic Code (DC) 5242 (2008).

2.  The criteria are not met for a rating higher than 50 
percent for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 
38 C.F.R. §§  4.1-4.7, 4.21, 4-125-4.130, DC 9411 (2008).

3.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107 (West 2007); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in August 
2002, May 2005, and February 2007, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued VCAA notice letters prior to initially 
adjudicating the veteran's claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

With regard to a claim for a higher disability rating, 
section § 5103(a) requires, at a minimum, that VA notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant's disability is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  



Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43. 

In April 2008, the veteran received a VCAA notice letter 
specifically tailored to comply with the Vazquez decision.  
The letter provided him the diagnostic criteria for rating 
his disability and explained how disability evaluations were 
assigned.  The letter also informed him that he could provide 
evidence about how his disabilities affected his ability to 
work.  Certainly then, he has the requisite actual knowledge 
of the evidence needed to support his claims.

Moreover, since providing the Vazquez notice in April 2008, 
the RO has readjudicated the veteran's claims in the May 2008 
supplemental statement of the case (SSOC), including 
considering any additional evidence received in response to 
that additional VCAA notice.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006), indicating that, 
as a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  



The veteran also had earlier received notice concerning the 
disability rating and downstream effective date elements of 
his claims in the December 2006 SSOC.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

So even if there arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  He has 
been represented throughout this appeal by a veteran's 
service organization, The American Legion, which presumably 
is aware of the requirements for him to receive higher 
disability ratings and a TDIU.  And, indeed, he made 
arguments during his recent July 2008 Travel Board hearing as 
to why he deserves additional compensation.

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the reports of his 
VA compensation examinations assessing the severity of his 
disabilities.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  



Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

With regard to the back claim, there is disagreement with the 
initial rating assigned following a grant of service 
connection, so separate ratings can be assigned for separate 
periods of time, based upon the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  In other words, the 
veteran's rating may be "staged" to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than others.

With regard to the veteran's PTSD claim, where an increase in 
an existing disability rating based upon established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  But a recent decision of the Court held 
that, in determining the present level of a disability, the 
Board must consider whether the rating should be staged.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
like in Fenderson situations, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Back Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected back disability, currently 
evaluated as 10-percent disabling under DCs 5010-5242, in 
part for post-traumatic, degenerative arthritis of the spine.  
38 C.F.R. § 4.71a.  

Under DC 5010, arthritis that is due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under DC 5003.  Under DC 5003, degenerative 
arthritis, in turn, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
When, however, limitation of motion of the involved joints is 
noncompensable, a 10 percent rating is warranted nonetheless 
when there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is warranted where there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a.  

The veteran filed his claim in July 2004, therefore, the 
revised regulations that took effect on September 26, 2003 
apply.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 
38 C.F.R. part 4).  These regulations state that 
the veteran's back disability should be evaluated under the 
General Formula for Diseases and Injuries of the Spine.

Under DC 5242, a 10 percent rating is warranted when the 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.

A higher 20 percent rating is warranted when the forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or, there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a.  

The veteran was diagnosed with degenerative disc disease in 
January 2004.  Therefore, the revised rating criteria for 
intervertebral disc syndrome (IVDS) will also be considered.  
IVDS (preoperatively or postoperatively) is evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

IVDS warrants a 10 percent rating when the veteran has 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A higher 20 percent rating is warranted when the veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  
38 C.F.R. § 4.71a.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS Based on Incapacitating Episodes, 
Note 1 (2007).



There is no evidence of record indicating the veteran has 
ever had an incapacitating episode due to his back 
disability.  He testified during his recent July 2008 hearing 
that there have been times when he has experienced 
exacerbations of his symptoms, including to the point when he 
could not walk, but there was no indication in his hearing 
testimony or in any of the other evidence on file for 
consideration that a doctor has ever prescribed bed rest.  
So, by definition, the veteran has not had an incapacitating 
episode.  Therefore, he cannot receive a higher rating on 
this basis.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

In July 2002, the veteran had a VA spine examination.  He 
complained of spasm of the lower back with pain and aching.  
He stated that lifting and bending were difficult.  He took 
prescription pain medication.  He went to bed during flare-
ups.  



On objective clinical examination, the veteran walked with a 
mild tilting of his pelvis with his trunk leaning forward.  
When standing, his posture was normal.  His lumbar spine had 
normal lumbar lordosis, and his muscle tone was good.  
The muscles were tight on palpation, but there was no 
tenderness or spasm.  His forward flexion was to 65 degrees 
(90 degrees is normal), his backward extension was to 25 
degrees (30 degrees is normal), lateral flexion was to 
25 degrees bilaterally (30 degrees is normal), and his 
lateral rotation was to 20 degrees bilaterally (30 degrees is 
normal).  

X-rays showed a compression deformity of T7 with mild 
kyphosis and mild degenerative changes of the lumbosacral 
spine.  The veteran was diagnosed with compression deformity 
of the T7 vertebra and degenerative disc disease of the 
lumbar spine.  

In October 2002, H. P., the veteran's friend, submitted a 
statement that the veteran's back disability was painful.  
The majority of H. P.'s letter pertained to the veteran's 
PTSD claim, and it will be discussed below. 

In June 2005, the veteran had another VA spine examination.  
The examiner reviewed the veteran's claims folder for the 
pertinent medical and other history.  He noted the veteran 
was injured by an exploding mortar during his tour in the 
Republic of Vietnam.  The veteran took prescription 
medication for his back and used yoga and muscle stretching 
to relieve his muscle pain.  He had surgery in August 1970 to 
remove foreign bodies from his back.  He reported weekly 
flare-ups, which lasted for two to three days.  He believed 
the flare-ups prevented him from working, and were caused by 
over exertion, sitting, bending, twisting, and fatigue.  He 
would lie on the floor or apply cold packs to his back to 
alleviate the flare ups.  He reported stiffness, weakness, 
and muscle spasm in his low back.  He used a back brace, and 
could walk one to three miles. 



On objective clinical examination, the veteran's posture and 
head position were normal.  He had no abnormal spinal 
contours, including kyphosis, lumbar flattening, lumbar 
lordosis, scoliosis, or reverse lordosis.  There also was no 
ankylosis.  He had mild guarding and tenderness in the right 
thoracic sacrospinalis.  No atrophy, pain with motion, 
weakness, guarding, or weakness was detected in his left 
thoracic sacrospinalis, or in his left and right lumbar 
sacrospinalis.  The examiner concluded the mild tenderness 
and guarding in the veteran's right thoracic sacrospinalis 
was not severe enough to cause abnormal gait or 
spinal contour.  His forward flexion was to 90 degrees 
(normal), his extension was to 25 degrees (30 degrees is 
normal), his lateral flexion was to 30 degrees bilaterally 
(normal), and his lateral rotation was to 30 degrees 
bilaterally (normal).  There was no additional loss of motion 
due to pain, fatigue, weakness, or lack of endurance.  He had 
a normal sensory examination of his upper and lower 
extremities, with no abnormal sensation detected.  His 
reflexes were also normal.  

X-rays showed a 1 centimeter density on the lumbar spine, 
slightly to the right of the midline.  A smaller density was 
noted in the posterior aspect of T-11.  These represented 
metallic foreign bodies.  There was narrowing in the height 
of a 
mid-thoracic vertebra.  There was marginal sclerosis and 
spurs at L5-S1, consistent with degenerative disc disease.  
Osteoarthritis of the facet joints were noted at L5-S1.  The 
diagnosis was compression deformity and mild spondylosis of 
the mid thoracic spine.  

The examiner concluded the veteran's back disability affected 
his ability to lift, carry, and reach, resulting in increased 
absenteeism from work.  The back disability had a severe 
effect on the veteran's ability to play sports.  It had 
moderate effects on his ability to do chores, shop, exercise, 
and participate in recreational activities.  It had mild 
effects on his ability to travel, bathe, and dress.  It had 
no effect on his ability to groom himself or use the toilet.  

The examiner noted the veteran worked 45 hours a week as a 
diesel and automotive mechanic.  He had increased absenteeism 
of one to two weeks per year, and could only stand in one 
position for five minutes at a time.  The veteran reported 
that he had to limit work-related activities such as bending 
and twisting.  

During his July 2008 Travel Board hearing, the veteran 
reported that his back pain became so severe that, at times, 
he could not walk.  He stated that he used a body bridge, a 
padded appliance that he laid on to stretch his back.  He 
testified that the only reason he could work was because his 
employer was aware of his condition and understood his needs.  
He felt that any other employer would have terminated him due 
to his back disability.  He stated that his co-workers were 
willing to help him put tires on cars and move heavy objects, 
and in return he helped them by doing additional work with 
the electronics on cars.  

The veteran's wife testified that every move the veteran made 
had to be deliberate, to avoid exacerbating his back pain.  
He had to get in and out of bed and chairs in a certain way.  
She testified that he sometimes had to crawl to the bathroom 
due to the extent of his back pain.  In addition to the body 
bridge, she stated that he used heat and ice as self-
treatment.  

The Board finds that the facts and examinations cited above 
do not provide evidence in favor of the veteran's claim.  The 
results of his more recent June 2005 VA spine examination 
show an improvement in his ranges of motion, indeed, such 
that he no longer has a compensable degree of limitation of 
motion under DC 5242.  As mentioned, for a 10 percent 
evaluation under DC 5242, forward flexion of the 
thoracolumbar spine must be greater than 60 degrees, but not 
greater than 85 degrees.  In June 2005, the veteran's flexion 
was to 90 degrees, which is normal.  See 38 C.F.R. § 4.71a, 
Plate V.  It was only during his earlier, July 2002, VA spine 
examination that he had sufficient limitation of forward 
flexion - to 65 degrees, as to warrant a 10 percent under DC 
5242.  He has never had forward flexion limited to greater 
than 30 degrees, but less than 60 degrees, to warrant 
assigning a higher 20 percent rating under DC 5242.

It equally deserves mentioning that the combined range of 
motion during the earlier, July 2002, VA spine examination 
was 180 degrees, whereas it was 235 degrees during the more 
recent June 2005 VA spine examination.  In either case, this 
far exceeds the combined limitation required for a higher 20 
percent rating under DC 5242, which requires a combined range 
of motion of not greater than 120 degrees.

The results of the June 2005 examination show the veteran had 
mild guarding and tenderness in his right thoracic 
paraspinalis.  But this is the basis for the disability 
meeting the 10 percent criteria under DC 5242, aside from the 
limitation of forward flexion to 65 degrees mentioned during 
the earlier, July 2002, VA examination.  38 C.F.R. § 4.71a.  

The evidence does not show the veteran's guarding was severe 
enough to result in abnormal spinal contour.  In fact, the 
June 2005 examination noted there was no abnormal scoliosis, 
reversed lordosis, or kyphosis.  Therefore, the criteria for 
a higher 20 percent evaluation under DC 5242 are not met.  
Id.

Furthermore, the veteran's back disability does not meet the 
criteria for a higher 20 percent evaluation under DC 5003.  
There is no x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 U.S.C.A. 
§ 4.71a.

Lastly, the veteran is not entitled to an additional 10 
percent for functional loss due to pain.  DeLuca, 8 Vet. App. 
at 206.  At the conclusion of the June 2005 VA spine 
examination, the evaluating physician indicated there was no 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's back disability does not 
more closely approximate a 20 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is against 
this claim.  38 C.F.R. § 4.3.  



In his March 2006 substantive appeal (VA Form 9), the veteran 
stated that he wanted an extra-schedular evaluation for his 
back disability.  

The Board, however, finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  There 
is no evidence of inpatient treatment for his back 
disability.  Certainly then, it cannot reasonably be said he 
has been frequently hospitalized on account of this 
disability.  Instead, his evaluation and treatment has been 
on an outpatient basis.  And as for the impact of the 
disability at his job, according to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See also VAOPGCPREC 6-96.  Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Although the Board realizes the veteran's 
back disability interferes with his ability to perform at his 
current job, this impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extra-schedular rating is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired).  

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is the only concern, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staging the 
rating, that is, assigning separate ratings for separate 
periods of time based on the facts found.  See Fenderson, 12 
Vet. App. at 125-26.  The veteran, however, has not met the 
requirements for a higher 20 percent rating at any time since 
the effective date of his award, so the Board may not stage 
his rating because he has been, at most, 10-percent disabled 
during the entire period at issue.



PTSD and Depression

The veteran currently has a 50 percent rating under 38 C.F.R. 
§ 4.130, DC 9411, for PTSD.  He asserts that he should 
receive a separate evaluation for depression.  However, 
mental disorders are rated using the same criteria and 
assigning a separate evaluation for depression would 
constitute pyramiding, which is not permitted by VA 
regulation.  38 C.F.R. § 4.14.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have 
been adopted by VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  



A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimum personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, 
own occupation, or own name.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score of 41 to 50 indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 61 to 70 
indicates the veteran has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions well, and is able to form some 
meaningful interpersonal relationships.  Although GAF scores 
are important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In July 2002, the veteran had an initial PTSD examination 
with a VA examiner.  The veteran's claims folder was reviewed 
for the pertinent medical and other history.  At the time of 
the examination, he was not taking any medications for his 
PTSD.  He reported having been married three times.  His 
first wife divorced him while he was in Vietnam.  The second 
marriage lasted for approximately eight years and ended 
because his stepchildren and wife's ex-husband disrupted 
their relationship.  He had been married to his third wife 
for eight years at the time of the examination.  He stated 
they were having significant problems.  



At work, the veteran reported feeling irritable from time to 
time, which caused him to throw things and threaten to quit.  
However, he reported that he got along well with his 
supervisors and co workers.  He reported nightmares and 
denied flashbacks.  He felt that his sleep was "very good," 
and that he slept about seven to eight hours a night.  He 
denied suicidal and homicidal ideation, and hallucinations.  
He was able to talk about his experiences in Vietnam with his 
co workers.  For recreation, he spent time with his horses, 
rode his motorcycle, and hunted.  He also enjoyed time with 
his grandchildren.  

At the interview, the veteran was meticulously groomed.  His 
mood was depressed with a reactive affect.  No thought 
disorder was noted.  He was preoccupied with his back pain.  
He had infrequent nightmares.  His insight was partial and 
his judgment was intact.  The examiner did not note any 
significant cognitive defects.  The examiner diagnosed the 
veteran with adjustment disorder with depressed mood and 
assigned a GAF of 65.  At the time of the examination, the 
veteran did not meet all the criteria for a diagnosis of 
PTSD.  

In September 2005, the veteran had a VA examination for PTSD.  
The examiner reviewed the veteran's claims folder for the 
pertinent medical and other history.  At the interview, the 
veteran was attentive and cooperative with the examiner.  
His speech was fluent and goal directed.  The content of his 
speech revealed logical though processes, intact critical 
judgment, fair insight, and unimpaired memory.  He was 
neither thought-disordered nor delusional.  His mood was 
bland and his affect was constructed.  He admitted to having 
suicidal ideation but denied a current plan or intent.  He 
and his wife, who attended the examination, both stated that 
he was not irritable.  He reported poor concentration, a 
chronic sense of alienation from others, and difficulty 
experiencing and conveying tender emotions.  His wife stated 
that he avoided social situations, self-isolated, and had an 
exaggerated startle response.  He reported sleep disturbance 
with frequent night waking due to nightmares.  Sirens and the 
sight of certain wooded areas were powerful sensory cues that 
reminded him of his stressor.  

The examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 52 and noted moderate impairment in the areas of 
social and marital functioning.  

In July 2007, the veteran had a VA examination for PTSD and 
depression.  He had received treatment for depression at the 
VA clinic since 2002.  The examiner reviewed the veteran's 
claims folder prior to the examination, for the pertinent 
medical and other history, and noted the veteran was 
cooperative at the interview.  

The veteran reported being married three times.  He felt that 
his previous marriages ended in divorce because he was moody 
and had difficulty showing emotions.  He denied substance 
abuse problems and strongly denied suicidal ideation.  
He reported insomnia, nightmares once a week, occasional 
flashbacks, feeling moody and irritable, and being frustrated 
easily.  He had feelings of hopelessness and helplessness due 
to erectile dysfunction and urinary incontinence.  He 
reported that he got along well with his co workers, but had 
problems with family relationships.  Generally, he felt that 
he got along well with other people unless he became upset.  
For recreation, he hunted, fished, rode horses, and rode his 
motorcycle.  He reported problems with impulse control, and 
noted that he was easily upset and agitated, and that he hard 
a hard time controlling his temper.  When he became upset, he 
usually talked loud and sometimes used swear words.  He had 
trouble focusing and concentrating.  At the time of the 
examination, he had never been hospitalized for his PTSD.  

On objective clinical examination, the veteran did not have 
abnormal psychomotor activity.  His speech was well 
articulated.  His affect was "somewhat constricted," and 
his mood was depressed.  He could subtract serial 7s, but 
noted that he had difficulty concentrating.  His thought 
processes were organized and relevant.  He denied 
hallucinations, and the examiner did not observe delusional 
material.  His thought content was preoccupied about his 
sexual problems and incontinence, which caused feelings of 
helplessness and hopelessness.  He reported feelings of 
numbness and felt like he could not show much emotion.  His 
judgment and insight were fair.  He reported sleep problems, 
partially due to needing to urinate approximately twice a 
night, and partially due to nightmares.  He denied 
ritualistic or obsessive behavior, and stated that he felt 
panicky when exposed to loud noises.  He denied anxiety 
spells.  He maintained his personal hygiene "very well."  
He reported some problems with past memory.  

The examiner diagnosed the veteran with recurrent major 
depression and PTSD, and assigned a GAF score of 70.  The 
examiner stated that the veteran's urinary incontinence, 
sexual dysfunction, and back disability caused his 
depression.  The veteran stated that the depression did not 
affect his occupational or social functioning, but that it 
did cause problems in his family life.  The examiner found 
the veteran's judgment to be normal and described his family 
relationships as "good," despite two previous divorces and 
current sexual problems.  The examiner noted the veteran has 
been able to work since he left the military, and concluded 
that he was still able to work although he had "problems off 
and on with his [PTSD] and depression.  He is still a good 
worker and is still working."  

In addition to the three VA compensation examinations 
mentioned, there is other evidence addressing the severity of 
the veteran's PTSD.  

In October 2002, the veteran's friend H. P. submitted a 
letter to VA.  H. P. described the veteran as cautious, 
remote, and unable "to get close to anybody as far as 
friends are concerned."  

In July 2003, the veteran's wife submitted a letter to VA.  
She stated that it was hard for him to make decisions, and 
that he was angry all the time.  He sometimes had outbursts 
of anger, and she was very careful about how she spoke to 
him, to avoid making him angry.  She stated that he was not a 
good communicator, and that he told her he loved no one, 
including her, his mother, or sister, but that he cared about 
them.  She also stated that he related to his horses in a way 
he could not relate to people, and that spending time with 
the horses comforted him.  

In August 2004, the veteran was treated by Dr. E. T., a 
private psychologist.  At his interview with Dr. E. T., the 
veteran reported difficulty staying asleep.  He sometimes 
woke in a sweat, not knowing where he was.  He reported 
nightmares one or two times per week, and intrusive thoughts 
of his stressor on a daily basis.  Loud noises disturbed him, 
and he avoided places, people, and events that reminded him 
of the military.  He felt emotionally numb, and had 
difficulty trusting other people.  He had no close friends 
and "rocky" interpersonal relationships.  He complained of 
bouts of irritability and outbursts of anger.  He stated that 
his concentration was poor, as evidenced by his difficulty 
completing projects he started.  He kept guns in his house 
and tended to scan his environment.  Dr. E. T. diagnosed the 
veteran with PTSD and assigned a GAF score of 47.  She 
encouraged him to begin individual or group therapy to help 
him gain insight into his difficulties.  

In April 2005, the veteran's wife submitted another letter to 
VA.  She stated that he had flashbacks, woke up yelling at 
night, and had an exaggerated startle reflex.  She also 
stated that he was not a good communicator and was 
emotionally detached.  If she felt like she had a place to 
go, she said that she would divorce him.  She had quit her 
job to better cope with her home situation.  She compared his 
PTSD to the "other woman" that kept them apart.  

During his July 2008 Travel Board hearing, the veteran 
testified that he startled easily, especially if he heard a 
loud noise.  His wife testified that he had a very short fuse 
and was prone to outbursts of anger.  She stated that he had 
nightmares, and that he thrashed around to the point where 
she learned to roll out of bed to avoid being hurt.  She 
stated that he avoided interacting with customers at work and 
did not like crowds in general.  

The facts and examinations cited above are entitled to great 
probative weight, and they provide evidence against the 
veteran's claim.  Since the assignment of a GAF score of 47 
by Dr. E. T. in August 2004, the veteran's GAF scores have 
improved to a 52 and most recently, a 70.  At his initial 
PTSD examination in 2002, the veteran reported serious 
problems with his marriage, but at his July 2007 examination, 
the physician found that the veteran's familial relationships 
were good, even though there were some problems.  His 
insomnia appeared to worsen because, in July 2002, he felt 
his sleep was good, indicating he slept for seven or eight 
hours.  At the time of his most recent examination he 
reported waking more than twice a night, but this was 
partially due to his genitourinary condition.  He has 
remained employed in the same vocation since he left the 
military.  

The evidence discussed above does not show the veteran's PTSD 
and depression cause occupational and social impairment with 
deficiencies in most areas, such as school, family relations, 
judgment, thinking or mood.  His three VA compensation 
examinations have not revealed any impairment in his judgment 
or thinking.  He also denied obsessive or ritualistic 
behavior and panic attacks.  He does not exist in a state of 
near-continuous panic or depression which affects his ability 
to function independently.  While he felt that he had 
impaired impulse control, manifested by outbursts of anger, 
speaking loudly, and using swear words, he has not had actual 
periods of violence where he has acted out.  There also is no 
evidence that he neglects his hygiene.  In fact, at his 
examinations, he was described as meticulously groomed.  The 
July 2007 VA examiner concluded the veteran was capable of 
forming meaningful interpersonal relationships, and the 
evidence shows that he gets along well with his coworkers and 
grandchildren.  

So the evidence, as a whole, does not show the overall 
disability picture for the veteran's PTSD more closely 
approximates a higher 70 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer this claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  The 
evaluation and treatment he has received for his PTSD has 
been exclusively on an outpatient basis, not as an inpatient.  
And he has reported good relationships with the coworkers at 
his job; there is no indication of less-than-fully-acceptable 
job performance or conflicts, etc.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See also VAOPGCPREC 6-96.  Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board also has considered whether a 
staged rating is appropriate.  However, the veteran's PTSD 
and depression have never been more than 50-percent disabling 
at any time since one year prior to him filing his current 
claim, so he has not met the requirements for either a higher 
70 or 100 percent rating at any point during the relevant 
time period at issue.

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability:  that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."

The veteran has 11 service-connected disabilities:  PTSD, 
evaluated as 50-percent disabling; voiding dysfunction, 
evaluated as 40-percent disabling; a shell fragment wound to 
the back, evaluated as 20-percent disabling; tinnitus, 
evaluated as 
10-percent disabling; a back disability, also evaluated as 
10-percent disabling; and bilateral hearing loss, malaria, 
hemo-pneumothroax residuals, residuals of obstruction of the 
jejunum, erectile dysfunction, and a scar in the pubic area, 
all assigned noncompensable (0 percent) evaluations.  His 
combined disability evaluation is 80 percent (see 38 C.F.R. 
§ 4.25), so he meets the threshold minimum rating 
requirements of § 4.16(a) for consideration of a TDIU without 
resorting to the extra-schedular provisions of § 4.16(b).

As already explained when adjudicating his other claims, the 
veteran is employed.  He testified to this at his July 2008 
Travel Board hearing, and the medical evidence of record also 
references his employment.  Indeed, he has worked as an 
electronics mechanic for 34 years, for the same company.  In 
March 2007, he stated that while he was still employed, it 
was only because he endured great pain every day from his 
back condition and since his employer made accommodations for 
his disability.  This is tantamount to arguing his employment 
is only "marginal," rather than substantially gainful, in 
the sense that his job is only maintained because of his 
employer's accommodation.  See 38 C.F.R. § 4.18.  See also 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  However, the 
veteran must have evidence supporting this allegation, and he 
does not.  



In Bowling v. Principi, 15 Vet App 1 (2001), the Court held 
that, even if a veteran is employed, this does not 
necessarily preclude him from receiving a TDIU, if he doesn't 
have sufficient income to constitute substantially gainful 
employment.  In Faust v. West, 13 Vet. App. 342 (2000), the 
Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Here, the 
veteran has not submitted financial information suggesting 
his income level is insufficient for him to be considered 
gainfully employed.

There is no disputing the veteran's service-connected 
disabilities - and in particular his PTSD and back 
disability, interfere with some types of work, including his 
current job as an electronics mechanic.  But there is no 
indication his disabilities, and in particular his PTSD and 
back disability, prevent him from obtaining other types of 
work that are nonetheless still substantially gainful.  
Dr. E. T. reported that the veteran's skills are 
transferrable should he lose his job, but that his age would 
cause there to be "more than minimal vocational 
adjustment."  As the Court has stated, the record must 
reflect some factor that takes a particular case outside the 
norm in order for a claim for individual unemployability 
benefits to prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  Id.  
The question is whether he is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.  In this case, however, the veteran is still 
employed (and, indeed, has been for many years), and he has 
not submitted any evidence, financial or otherwise, to show 
that his occupation is not substantially gainful.  
Accordingly, the weight of the evidence is against his claim 
for a TDIU.  

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
But the facts in this case are distinguishable from Bowling.  
In Bowling, according to the Court, there was, at least, a 
plausible basis in the record for concluding the veteran was 
unable to secure and follow a substantially gainful 
occupation due to a service-connected disability.  The Court 
held that where there is plausible evidence that a claimant 
is unable to secure and follow a substantially gainful 
occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the Compensation & Pension (C&P) 
Director.  However, unlike Bowling, the veteran has not 
submitted supporting evidence of unemployability based on the 
current service-connected disabilities, alone, and the 
evidence on file has been found to provide probative evidence 
against this claim.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a TDIU.  And when, as here, 
the preponderance of the evidence is against the claim, the 
evidence necessarily is not in relative equipoise to apply 
the benefit-of-the-doubt doctrine.  38 C.F.R. § 4.3.  
Therefore, the appeal is denied.


ORDER

The claim for an initial rating higher than 10 percent for 
the back disability is denied.  

The claim for a rating higher than 50 percent for the PTSD 
and depression is denied.  

The claim for a TDIU is denied.  




REMAND

The veteran asserts that he is entitled to a higher, i.e., 
compensable rating for his service-connected erectile 
dysfunction (ED).

Under 38 C.F.R. § 4.115b, DC 7522, the only rating available 
is 20 percent, which is assigned when there is deformity of 
the penis with loss of erectile power.  38 C.F.R. § 4.115b, 
DC 7522.  In every instance where the schedule does not 
provide a zero percent evaluation for a DC, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

DC 7522 also indicates there should be review to determine 
whether the veteran is entitled to special monthly 
compensation (SMC) under § 3.350 of this chapter.  And this 
already has occurred as he already has been deemed entitled 
to SMC under 38 U.S.C.A. § 1114, subsection (k), and 
38 C.F.R. § 3.350(a), on account of the loss of use of a 
creative organ.

So the veteran has the required loss of erectile power - as 
evidenced by his receipt of SMC, in turn meaning that in 
order to meet the criteria for a 20 percent evaluation under 
DC 7522, he must also have a physical deformity of his penis.  
The requirement under DC 7522 of deformity of the penis 
"with" loss of erectile power clearly means that both factors 
are required.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned).

During his July 2008 Travel Board hearing, the veteran 
testified that he had Peyronie's disease, which caused a 
physical penile deformity.  He stated that he did not have 
this condition prior to his diagnosis of and treatment for 
prostate cancer.  His prostate cancer is a service-connected 
disability, and the erectile dysfunction is a result of his 
treatment for that cancer.

In October 2004, the veteran's private physician, Dr. J. M., 
confirmed the veteran had Peyronie's disease characterized by 
"slow, progressive bending or deformity of the penis caused 
by hardening or a plaque in the upper midline of the penis."  
Dr. J. M. did not state whether Peyronie's disease was caused 
by the veteran's service-connected prostate cancer and its 
subsequent treatment leading to the erectile dysfunction, or 
whether it was an independent medical condition unassociated 
with the veteran's service-connected disabilities.  

Therefore, an examination and opinion are needed to decide 
the claim for a higher rating for the erectile dysfunction.  
VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conducting of a thorough and 
comprehensive medical examination.  Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
genitourinary examination.  

The examiner must indicate (1) whether 
the veteran's Peyronie's disease caused a 
physical deformity of his penis, and (2) 
whether the Peyronie's disease was the 
result of the veteran's service-connected 
prostate cancer or his treatment for it, 
unfortunately resulting in his erectile 
dysfunction.



The claims folder, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


